NEWS RELEASE November 12, 2014Contact: Peter D. Thompson, EVP and CFO FOR IMMEDIATE RELEASE (301) 429-4638 Washington, DC RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Washington, DC: - Radio One, Inc. (NASDAQ: ROIAK and ROIA) today reported its results for the quarter ended September 30, 2014.Net revenue was approximately $112.2 million, a decrease of 5.3% from the same period in 2013.Station operating income1 was approximately $38.6 million, a decrease of 13.8% from the same period in 2013. The Company reported operating income of approximately $19.6 million for the three months ended September 30, 2014, compared to operating income of $21.8 million for the same period in 2013. Net loss was approximately $13.2 million or $0.28 per share for each of the quarters ending September 30, 2014 and 2013. Alfred C. Liggins, III, Radio One’s President and CEO stated, “Our radio business experienced a very soft quarter: we had a perfect storm of weak market revenues and soft ratings in our four largest markets, and political revenues were less than anticipated. We had some ratings challenges in Washington DC, Baltimore and Atlanta in addition to the new competitor in Houston. Management has taken steps to remedy these issues, including a format change in Houston from News to Classic Hip-hop. The initial ratings for our new station, Boom 92, are extremely encouraging, and should mean we reverse the annual $1.5 million of losses that we were incurring on the news format. Outside our top four markets, radio revenues for the third quarter were +1.5% against a flat market. Overall Q4 radio revenue is currently pacing –1.9% and I believe we will have positive momentum going into the new year. Reach Media experienced a similarly weak third quarter, but is performing better in 4th quarter, consistent with the radio division. Both our Internet and Cable Television segments showed improved adjusted EBITDA2 and margins compared to the prior year.” -MORE- RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS RESULTS OF OPERATIONS Three Months Ended September 30, Nine Months Ended September 30, STATEMENT OF OPERATIONS (unaudited) (unaudited) (in thousands, except share data) (in thousands, except share data) NET REVENUE $ OPERATING EXPENSES Programming and technical, excluding stock-based compensation Selling, general and administrative, excluding stock-based compensation Corporate selling, general and administrative, excluding stock-based compensation Stock-based compensation 61 55 Depreciation and amortization Impairment of long-lived assets - - Total operating expenses Operating income INTEREST INCOME 40 23 INTEREST EXPENSE LOSS ON RETIREMENT OF DEBT - - - OTHER (INCOME) EXPENSE, net ) ) 16 ) Income (loss) before provision for income taxes, noncontrolling interest in income of subsidiaries and income from discontinued operations ) ) ) PROVISION FOR INCOME TAXES Net loss from continuing operations ) INCOME FROM DISCONTINUED OPERATIONS, net of tax - - - CONSOLIDATED NET LOSS ) NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS CONSOLIDATED NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) AMOUNTS ATTRIBUTABLE TO COMMON STOCKHOLDERS NET LOSS FROM CONTINUING OPERATIONS $ ) $ ) $ ) $ ) INCOME FROM DISCONTINUED OPERATIONS, net of tax - - - CONSOLIDATED NET LOSS ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic3 Weighted average shares outstanding - diluted4 -MORE- RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Three Months Ended September 30, Nine Months Ended September 30, PER SHARE DATA - basic and diluted: (unaudited) (unaudited) (in thousands, except per share data) (in thousands, except per share data) Net loss from continuing operations (basic) $ ) $ ) $ ) $ ) Income from discontinued operations, net of tax (basic) Consolidated net loss attributable to common stockholders (basic) $ ) $ ) $ ) $ )* Net loss from continuing operations (diluted) $ ) $ ) $ ) $ ) Income from discontinued operations, net of tax (diluted) Consolidated net loss attributable to common stockholders (diluted) $ ) $ ) $ ) $ )* SELECTED OTHER DATA Station operating income 1 $ Station operating income margin (% of net revenue) % Station operating income reconciliation: Consolidated net loss attributable to common stockholders $ ) $ ) $ ) $ ) Add back non-station operating income items included in consolidated net loss: Interest income ) Interest expense Provision for income taxes Corporate selling, general and administrative expenses Stock-based compensation 61 55 Loss on retirement of debt - - - Other (income) expense, net ) ) 16 ) Depreciation and amortization Noncontrolling interest in income of subsidiaries Impairment of long-lived assets - - Income from discontinued operations, net of tax - - - ) Station operating income $ Adjusted EBITDA2 $ Adjusted EBITDA reconciliation: Consolidated net loss attributable to common stockholders $ ) $ ) $ ) $ ) Interest income ) Interest expense Provision for income taxes Depreciation and amortization EBITDA $ Stock-based compensation 61 55 Loss on retirement of debt - - - Other (income) expense, net ) ) 16 ) Noncontrolling interest in income of subsidiaries Impairment of long-lived assets - - Income from discontinued operations, net of tax - - - ) Adjusted EBITDA $ *Per share amounts do not add due to rounding -MORE- RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS September 30, 2014 December 31, 2013 (unaudited) (in thousands) SELECTED BALANCE SHEET DATA: Cash and cash equivalents $ $ Intangible assets, net Total assets Total debt (including current portion) Total liabilities Total equity Redeemable noncontrolling interest Noncontrolling interest Current Amount Outstanding Applicable Interest Rate (in thousands) SELECTED LEVERAGE DATA: Senior bank term debt, net of original issue discount of approximately $2.6 million (subject to variable rates) (a) $ % 9.25% senior subordinated notes due February 2020 (fixed rate) % 10% Senior Secured TV One Notes due March 2016 (fixed rate) % (a) Subject to variable Libor plus a spread that is incorporated into the applicable interest rate set forth above. Cautionary Note Regarding Forward-Looking Statements This press release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements represent management's current expectations and are based upon information available to Radio One at the time of this release. These forward-looking statements involve known and unknown risks, uncertainties and other factors, some of which are beyond Radio One's control, that may cause the actual results to differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements.Important factors that could cause actual results to differ materially are described in Radio One’s reports on Forms 10-K, 10-Q, 8-K and other filings with the Securities and Exchange Commission (the “SEC”). Radio One does not undertake any duty to update any forward-looking statements. -MORE- RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Net revenue decreased to approximately $112.2 million for the quarter ended September 30, 2014, from approximately $118.4 million for the same period in 2013, a decrease of 5.3%, resulting primarily from declines in our four largest radio markets. Net revenues from our radio broadcasting segment decreased 8.1% for the quarter ended September 30, 2014, versus the same period in 2013. We experienced net revenue growth most significantly in our Charlotte, Dallas and Detroit markets, countered by our Atlanta, Baltimore, Houston, Philadelphia, Richmond, St. Louis and Washington DC markets experiencing the most significant declines. Reach Media’s net revenues decreased 19.3% for the quarter ended September 30, 2014, compared to the same period in 2013 due to a mix of customer turnover and lower rates. We recognized approximately $39.5 million of revenue from our cable television segment during the three months ended September 30, 2014, compared to approximately $37.8 million for the same period in 2013, the increase of approximately $1.7 million due primarily from an increase in both affiliate and advertising sales. Finally, net revenues for our internet business decreased 4.9% for the three months ended September 30, 2014, compared to the same period in 2013 due to a decrease in direct revenues. Operating expenses, excluding depreciation and amortization, stock-based compensation and impairment of long-lived assets, increased to approximately $83.4 million for the quarter ended September 30, 2014, up 0.1% from the approximately $83.3 million incurred for the comparable quarter in 2013. Depreciation and amortization expense decreased 4.1% to approximately $9.2 million compared to approximately $9.6 million for the quarters ended September 30, 2014 and 2013, respectively. The decrease was due to the completion of amortization for certain intangible assets and the completion of useful lives for certain assets. There was no impairment of long-lived assets for the three months ended September 30, 2014.Impairment of long-lived assets for the three months ended September 30, 2013, was approximately $3.7 million and related to a non-cash impairment charge recorded to reduce the carrying value of our Cleveland and Boston radio broadcasting licenses. Interest expense decreased to approximately $19.4 million for the quarter ended September 30, 2014, compared to approximately $22.3 million for the same period in 2013. The primary driver of the decrease in interest expense is the lower interest rate associated with the 2020 Notes, compared to the 2016 Notes which were settled during the first quarter of 2014. The Company made cash interest payments of approximately $26.3 million on all outstanding instruments for the quarter ended September 30, 2014, compared to cash interest payments of approximately $20.9 million for the quarter ended September 30, 2013. Cash interest payments associated with the 2020 Notes began August 15, 2014. The provision for income taxes for the quarter ended September 30, 2014, was approximately $9.0 million compared to approximately $8.4 million for the comparable period in 2013, primarily attributable to the deferred tax liability (“DTL”) for indefinite-lived intangible assets. The increase in tax provision is primarily due to provision to return adjustments. The Company paid $117,000 and $221,000 for income taxes for the quarters ended September 30, 2014 and 2013, respectively. The increase in noncontrolling interests in income of subsidiaries is due primarily to greater net income generated by TV One during the three months ended September 30, 2014, compared to the 2013 period.Reach Media generated lower net income during the three months ended September 30, 2014, compared to the 2013 period, which partially offset the income generated by TV One. -MORE- RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Other pertinent financial information includes capital expenditures of approximately $1.3 million for each of the quarters ended September 30, 2014 and 2013, respectively. The Company received dividends from TV One in the amount of approximately $8.9 million and $6.2 million for the quarters ended September 30, 2014 and 2013, respectively. As of September 30, 2014, the Company had total debt (net of cash balances) of approximately $765.8 million. The Company’s cash and cash equivalents by segment are as follows:Radio and Internet, approximately $32.7 million; Reach Media, approximately $3.4 million; and Cable Television, approximately $19.0 million. In addition to cash and cash equivalents, the cable television segment also has short-term investments of approximately $2.1 million and long-term investments of $803,000. During the three months ended September 30, 2013, the Company repurchased 512,300 shares of Class D common stock in the amount of approximately $1.2 million and 1,100 shares of Class A common stock in the amount of $3,000. During the nine months ended September 30, 2013, the Company repurchased 2,630,574 shares of Class D common stock in the amount of approximately $5.4 million and 32,669 shares of Class A common stock in the amount of $71,000. There were no stock repurchases made during the three or nine month periods ended September 30, 2014. Supplemental Financial Information: For comparative purposes, the following more detailed, unaudited statements of operations for the three and nine months ended September 30, 2014 and 2013 are included.These detailed, unaudited and adjusted statements of operations include certain reclassifications associated with accounting for discontinued operations.These reclassifications had no effect on previously reported net income or loss, or any other previously reported statements of operations, balance sheet or cash flow amounts. -MORE- RADIO ONE, INC. REPORTS THIRD QUARTER RESULTS Three Months Ended September 30, 2014 (in thousands, unaudited) Corporate/ Radio Reach Cable Eliminations/ Consolidated Broadcasting Media Internet Television Other STATEMENT OF OPERATIONS: NET REVENUE $ ) OPERATING EXPENSES: Programming and technical ) Selling, general and administrative ) Corporate selling, general and administrative - - Stock-based compensation 61 5 - - - 56 Depreciation and amortization Total operating expenses Operating income (loss) 27 ) ) INTEREST INCOME 40 - - - 13 27 INTEREST EXPENSE - - OTHER INCOME, net ) - ) Income (loss) before provision for income taxes, noncontrolling interest in income of subsidiaries and income from discontinued operations 27 ) ) PROVISION FOR INCOME TAXES 23 - - - Net (loss) income from continuing operations ) 4 ) ) INCOME FROM DISCONTINUED OPERATIONS, net of tax - CONSOLIDATED NET (LOSS) INCOME ) 4 ) ) NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS - NET (LOSS) INCOME ATTRIBUTABLE TO COMMON STOCKHOLDERS $ ) $ $
